Case 6:12-cv-00855-RWS Document 918 Filed 07/29/20 Page 1 of 21 PageID #: 60287



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


 VIRNETX INC. AND                     §
 LEIDOS, INC.,                        §     Civil Action No. 6:12-cv-855
                                      §
       Plaintiffs,                    §
                                      §
 v.                                   §
                                      §
 APPLE INC.                           §
                                      §     JURY TRIAL DEMANDED
       Defendant.                     §


                     APPLE INC.’S MOTION TO CONTINUE THE TRIAL
Case 6:12-cv-00855-RWS Document 918 Filed 07/29/20 Page 2 of 21 PageID #: 60288



                                               TABLE OF CONTENTS

 I.     INTRODUCTION............................................................................................................. 1

 II.    ARGUMENT ..................................................................................................................... 3

        A.        Delaying the Trial for Three Months Is Critical to Protecting the Health and
                  Safety of Those Involved in This Trial and the Local Community ........................ 4

                  1.         Uncontrolled community spread means there is significant risk of
                             transmission of COVID-19. ........................................................................ 4

                  2.         Gathering in and traveling to Tyler for this trial increases the risks to the
                             health and safety of the trial participants. ................................................... 8

                  3.         Delaying the trial by three months will provide information on whether the
                             Optis trial procedures sufficiently protected the participants. .................. 11

        B.        A Continuance Is Necessary to Ensure This Trial Is Conducted Fairly ............... 13

        C.        A Continuance Will Not Prejudice VirnetX ......................................................... 14

 III.   CONCLUSION ............................................................................................................... 15




                                                                  i
Case 6:12-cv-00855-RWS Document 918 Filed 07/29/20 Page 3 of 21 PageID #: 60289



                                                TABLE OF AUTHORITIES

                                                                                                                                Page(s)

 Cases

 Clinton v. Jones,
     520 U.S. 681 (1997) ...............................................................................................................1, 3

 Currington v. XTO Energy, Inc.,
    No. 1:12-cv-589, 2014 WL 12616683 (E.D. Tex. May 30, 2014) ............................................3

 Hardy v. Johns-Manville Sales Corp.,
    681 F.2d 334 (5th Cir. 1982) ...................................................................................................12

 Image Processing Technologies, LLC v. Samsung Electronics Co., Ltd. and
    Samsung Electronics America, Inc.,
    No. 2:20-cv-00050-JRG, Dkt. No. 200 (E.D. Tex. June 29, 2020) .........................................13

 MV3 Partners LLC v. Roku, Inc.,
   6:18-cv-00308-ADA, Dkt. Nos. 293, 301 (W.D. Tex. July 7, 2020) ........................................1

 Nichia Corp. v. Everlight Elecs. Co.,
    No. 2:13-cv-702, 2016 WL 310142 (E.D. Tex. Jan. 25, 2016) ...............................................14

 Optis Wireless Tech., LLC v. Apple Inc.,
    No. 2:19-cv-00066-JRG, Dkt. No. 387 (E.D. Tex. July 14, 2020) ..........................3, 10, 12, 13

 Parallel Networks Licensing, LLC v. Ramquest Software, Inc.,
    No. 4:19-cv-487, 2020 WL 1236266 (E.D. Tex. Mar. 13, 2020) ............................................14

 People v. Tucker,
    128 Cal. Rptr. 3d 267 (Ct. App. 2011) ......................................................................................4

 Smith v. Christus Health Ark-La-Tex,
    No. 5:10-cv-00034, (E.D. Tex. March 31, 2011) ......................................................................4

 Spa Syspatronic, AG v. Verifone, Inc.,
    No. 2:07-cv-416, 2008 WL 1886020 (E.D. Tex. Apr. 25, 2008) ............................................14

 Sunoco Partners Mktg. & Terminals L.P. v. Powder Springs Logistics, LLC,
    No. 17-cv-1390, 2020 WL 3605623 (D. Del. July 2, 2020) ..............................................10, 13

 Thompson v. Madison Cty. Bd. of Educ.,
    476 F.2d 676 (5th Cir. 1973) ...................................................................................................12

 United States v. Allen,
    No. 2011-cv-027, 2012 WL 3763910 (D.V.I. Aug. 30, 2012) ..................................................3



                                                                     ii
Case 6:12-cv-00855-RWS Document 918 Filed 07/29/20 Page 4 of 21 PageID #: 60290



 VirnetX Inc. v. Apple Inc.,
    925 F. Supp. 2d 816 (E.D. Tex. 2013) .....................................................................................14

 VirnetX Inc. v. Apple Inc.,
    No. 6:12-cv-00855, 2018 WL 10048706 (E.D. Tex. Aug. 30, 2018) ......................................14

 Wade v. Donahoe,
   No. 13-cv-5442, 2015 WL 151455 (E.D. La. Jan. 9, 2015) ......................................................3

 Rules

 Fed. R. Civ. P. 16(b) ........................................................................................................................3




                                                                      iii
Case 6:12-cv-00855-RWS Document 918 Filed 07/29/20 Page 5 of 21 PageID #: 60291



 I.        INTRODUCTION

           While VirnetX wants to proceed with the trial on August 17, “in cases of extraordinary

 public moment, [a plaintiff] may be required to submit to delay not immoderate in extent and not

 oppressive in its consequences if the public welfare or convenience will thereby be promoted.”

 See Clinton v. Jones, 520 U.S. 681, 707 (1997) (citation omitted). The COVID-19 pandemic

 presents just such an extraordinary public moment. The pandemic is one of the most serious threats

 to public health that the United States has ever faced. 1 More than four million Americans have

 reportedly contracted the virus and more than 143,800 have died. 2 Indeed, given the recent Texas-

 wide COVID-19 resurgence, it is unsurprising that the State of Texas, 3 the entire Western District

 of Texas, 4 and Smith County, Texas 5 have all suspended jury trials through the end of August.

 The incidence of COVID-19 is also currently higher in the Tyler Division than it was when

 Houston Division in the Southern District continued jury trials through September 8. 6

           Conducting this particular jury trial on August 17 in Smith County, Texas will create a

 health hazard for the participants and the Tyler community. Trial lawyers, witnesses, and clients


 1
     Ex. 1, Declaration of Catherine L. Troisi (“Troisi Decl.”) ¶¶ 16–25.
 2
  Ex. 8, Coronavirus Disease 2019 (COVID-19): Cases in the U.S., The Center for Disease Control
 and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last
 visited: July 24, 2020).
 3
  Ex. 9, Supreme Court of Texas, Eighteenth Emergency Order Regarding The COVID-19 State
 Of Disaster, Misc. Docket No. 20-9080 (June 29, 2020).
 4
   Ex. 10, The Western District of Texas, Supplement Order Regarding Court Operations Under the
 Exigent Circumstances Created by the COVID-19 Pandemic (July 2, 2020); see also MV3 Partners
 LLC v. Roku, Inc., 6:18-cv-00308-ADA, Dkt. Nos. 293, 301 (W.D. Tex. July 7, 2020) (patent trial
 repeatedly continued due to pandemic).
 5
   Ex. 11, Smith County Texas, Coronavirus Information, available at: https://www.smith-
 county.com/government/departments/corona-virus-information (last visited: July 27, 2020) (“Jury
 trials have been postponed until September 1.”).
 6
  Troisi Decl. ¶ 44 (citing Ex. 12, Southern District of Texas, Houston and Galveston Divisions,
 Special Order H-2020-20 (July 8, 2020)).


                                                    1
Case 6:12-cv-00855-RWS Document 918 Filed 07/29/20 Page 6 of 21 PageID #: 60292



 will travel from around the country, interacting with countless individuals along the way, and then

 be put together in close quarters for at least two weeks. 7 Many potential jurors will leave the safety

 of their home communities, and be concentrated in a city that is in the midst of a COVID-19

 outbreak. 8 It will also confine indoors dozens of people in a bustling courtroom for hours, while

 virus-laden droplets in the air potentially transmit the virus to others. 9 Once the trial is over, the

 out-of-state participants will again risk infection on their return home, 10 and likely be forced to

 quarantine away from their families for an additional 14 days. A continuance is the only way to

 ensure the safety of all participants and to avoid an acutely-heightened risk of virus transmission.

           Moreover, Apple’s ability to try its case will be seriously impaired if trial goes forward in

 August, whereas a three-month delay would not impose “oppressive consequences” on VirnetX.

 Money damages, including prejudgment interest, can make VirnetX whole for any delay.




                                  Having these witnesses testify by video does not solve the problem.

 Rather, it will leave jurors with the misimpression that these witnesses did not believe the case

 was important enough to merit an in-person appearance. That is manifestly unfair in a case where

 Apple faces a damages demand of over $700 million.


 7
     Troisi Decl. ¶¶ 13, 49–54.
 8
     Id. ¶¶ 24, 33–34, 52.
 9
     Id. ¶¶ 22–23, 51.
 10
      Id. ¶ 50.
 11
                                                                     Troisi Decl. ¶ 20.


                                                    2
Case 6:12-cv-00855-RWS Document 918 Filed 07/29/20 Page 7 of 21 PageID #: 60293



           Finally, Apple is not seeking an “immoderate delay.” Continuing the trial a few months

 will allow an opportunity for public health interventions to improve the situation. It will also allow

 the parties and the Court to assess whether the precautionary measures that will be put in place at

 the Optis Wireless v. Apple trial prevent the spread of COVID-19. That assessment is particularly

 important for this trial because COVID-19 has a higher incidence in this division than in the

 division where the Optis trial will occur. 12 Accordingly, Apple respectfully submits that good

 cause exists to continue this trial until November 2020.

 II.       ARGUMENT

           Motions to continue trials are subject to the broad discretion of the district court, and can

 only be granted for “good cause shown.” See Clinton, 520 U.S. at 706; Dkt. No. 849 at 1; see also

 Fed. R. Civ. P. 16(b). In assessing good cause, courts consider (1) the explanation for the requested

 extension; (2) the importance of the extension; (3) potential prejudice to the non-moving party

 from the extension; and (4) the availability of a continuance to cure such prejudice. 13 See

 Currington v. XTO Energy, Inc., No. 1:12-cv-589, 2014 WL 12616683, at *2 (E.D. Tex. May 30,

 2014) (finding good cause to amend a scheduling order).

           Good cause exists here. The COVID-19 pandemic has resulted in an unprecedented risk

 to public health in this country. Holding a trial now would require the trial participants and the

 Tyler community to undertake those risks unnecessarily. This is not a case where personal liberty

 is at risk. This is a case where any harm can be compensated with monetary damages, including


 12
      Troisi Decl. ¶¶ 15, 43, 63.
 13
   In assessing motions for trial continuance, courts also assess “the totality of the circumstances,
 including such factors as the amount of time available, the moving party’s role in shortening the
 time needed, the likelihood of prejudice from denial of the motion, the facts of the particular case,
 the complexity of the case, and all of the demands on counsel’s time and the court’s.” Wade v.
 Donahoe, No. 13-cv-5442, 2015 WL 151455, at *1 (E.D. La. Jan. 9, 2015). These considerations
 overlap significantly with the good-cause factors, so Apple will discuss them together.

                                                    3
Case 6:12-cv-00855-RWS Document 918 Filed 07/29/20 Page 8 of 21 PageID #: 60294



 prejudgment interest. While the pandemic itself is unprecedented, continuing a trial due to the risk

 of contracting a highly infectious, potentially life-threatening disease is not. See, e.g., United

 States v. Allen, No. 2011-cv-027, 2012 WL 3763910, at *4–5 (D.V.I. Aug. 30, 2012) (continuing

 criminal trial during chickenpox outbreak where travel could cause infectious public spread);

 People v. Tucker, 128 Cal. Rptr. 3d 267, 267 (Ct. App. 2011) (continuing trial where defendant,

 trial court personnel, jurors, and witnesses were at risk of contracting to H1N1, a “debilitating and

 perhaps life-threatening illness”). This District has found good cause to continue a trial on far less

 extraordinary grounds, such as when a party offers a new witness and theories. Smith v. Christus

 Health Ark-La-Tex, No. 5:10-cv-00034, Dkt. No. 131, granted Dkt. No. 134 (E.D. Tex. March 31,

 2011). The trial in this case should therefore be continued to November 2020.

           A.      Delaying the Trial for Three Months Is Critical to Protecting the Health and
                   Safety of Those Involved in This Trial and the Local Community

                   1.      Uncontrolled community spread means there is significant risk of
                           transmission of COVID-19.

           On April 23, when the Court set this case for an August 2020 trial date, Texas had largely

 avoided the worst of the COVID-19 pandemic. That day there were 875 new cases and 18 new

 deaths reported in Texas, bringing the total number of reported cases to 21,944 and the total

 number of reported deaths to 561. 14

           The circumstances now are vastly different. On July 24, Texas reported 8,701 new cases

 and 193 new deaths, which accounted for about 12% of all cases and 17% of all deaths reported in

 the entire country that day. 15, 16 That brings the total case count in Texas to 369,826 and the total




 14
      Troisi Decl. ¶ 28 (citing Ex. 4).
 15
      Id. ¶ 27 (citing Ex. 4).
 16
      Ex. 8.


                                                   4
Case 6:12-cv-00855-RWS Document 918 Filed 07/29/20 Page 9 of 21 PageID #: 60295



 death count to 4,717. 17 To be sure, certain areas of Texas have been hit harder than others. But

 Smith and surrounding counties have not been spared. Smith County has reported 2,058 total

 cases—1,621 of which are from Tyler. 18 The month of July has seen an acceleration with Smith

 County reporting 1,492 new cases. 19 The curve of cases in Smith County has a steep upward trend

 with no sign of flattening: 20


                                 Total Confirmed Cases in Smith County
  2500

  2000

  1500

  1000

      500

        0




            In addition, the counties that make up the Tyler Division have confirmed 7,525 cases to

 date, with 4,640 of those COVID-19 cases being reported since the start of July. 21 In adjoining

 Gregg County, 416 new COVID-19 cases were reported in the first 11 days of July, 22 prompting



 17
      Troisi Decl. ¶ 27 (citing Ex. 4).
 18
      Id. ¶¶ 32–33 (citing Exs. 3, 45).
 19
      Id. ¶ 32 (citing Ex. 3).
 20
   Ex. 4, (graph generated from data). While recent reports are showing that the rate of new daily
 cases may be beginning to stabilize in Texas, the rate remains in the thousands and more time is
 needed to see if the trend continues. Troisi Decl. ¶ 48 (citing Ex. 54).
 21
      Id. ¶ 31 (citing Ex. 3).
 22
   Ex. 13, Kristen Barton, Gregg County COVID-19 numbers spiked 105% in first 11 days of July,
 Kilgore News Herald, (July 12, 2020), available at: https://www.kilgorenewsherald.com/covid-
 19/gregg-county-covid-19-numbers-spiked-105-in-first-11-days-of-july/article_51df6a1e-2426-
 5e6b-8dee-f49ba415177e.html (last visited: July 25, 2020).


                                                   5
Case 6:12-cv-00855-RWS Document 918 Filed 07/29/20 Page 10 of 21 PageID #: 60296



  state courts there to cancel plans to resume jury trials. 23 Other counties in the Tyler Division have

  also seen spikes in new cases in July, including Anderson (1084 cases), Cherokee (462 cases),

  Gregg (807 cases), Henderson (362 cases), and Van Zandt (201 cases). 24 The number and rate of

  new cases now far exceed the numbers when the Eastern District continued all jury trials on March

  16, and when it further extended the continuance on April 22. 25

             Although the absolute number case counts in these counties is low compared to more

  populous counties like Dallas and Harris, the positivity rate and increased rate of hospitalizations

  demonstrate that mitigation measures (e.g., the Governor’s ban on large gatherings and his mask

  order) have yet to bring COVID-19 cases under control. 26

             Positivity rate measures the percentage of patients who test positive for a virus. 27 When a

  positivity rate is high, generally above 5%, it indicates that the region is not conducting enough

  testing to understand the true impact of a virus or the rate at which it is spreading. 28 It also indicates

  that confirmed cases are undercounted. 29 Texas reported a positivity rate of 13.73% on July 24, 30

  and the positivity rate has exceeded 10% every day since June 23. 31 Smith County reported a

  positivity rate of 13–15% in July (including 30% in clinical settings and 10–15% in walk-up


  23
    Ex. 14, Gregg County reverses course after Covid-19 surge, cancels jury duty, KLTV, (July 10,
  2020), available at: https://www.kltv.com/2020/07/10/gregg-county-reverses-course-after-covid-
  surge-cancels-jury-duty (last visited: July 25, 2020).
  24
       Troisi Decl. ¶ 32 (citing Ex. 3).
  25
    See The Eastern District of Texas, General Order 20-03, (Mar. 16, 2020); Eastern District of
  Texas, General Order 20-09, (Apr. 22, 2020); Troisi Decl. ¶ 28 (citing Ex. 4).
  26
       Troisi Decl. ¶¶ 45–47.
  27
       Id. ¶ 46.
  28
       Id.
  29
       Id.
  30
       Id. ¶ 47.
  31
       Id. (citing Ex. 51).


                                                      6
Case 6:12-cv-00855-RWS Document 918 Filed 07/29/20 Page 11 of 21 PageID #: 60297



  clinics), increased from 5% during June. 32             Statistically speaking, this demonstrates an

  uncontrolled community spread of COVID-19. 33

             In addition, hospitalization rates for patients infected with COVID-19 have increased

  exponentially throughout Texas in recent weeks. On April 12, 1,338 patients statewide were

  hospitalized due to COVID-19, but now 10,036 patients are hospitalized. 34 The trend is similar in

  the region that covers Tyler. On April 12, 32 patients were hospitalized due to COVID-19, but

  now 244 patients are hospitalized. 35

             The risk that an infected person will be at the August trial is not speculative. On the first

  day of trial, for example, it is expected that 60–70 prospective jurors will be brought to the

  courthouse for this trial. The Court, its staff, as well as the federal marshals will also be present.

  Client representatives, attorneys, and support staff will also be there, many of whom will have

  recently traveled to get to Tyler. Taken together, it is likely that at least 100 people will be gathered

  indoors for the first day of trial. A risk assessment tool created by Georgia Tech shows that, in

  Smith County, there is a 98% likelihood of at least one person having the virus in a gathering of

  this size. 36 Because conditions show little signs of improving, it is thus a virtual certainty that

  someone with COVID-19 will be at the trial.




  32
       Id. (citing Exs. 52–53).
  33
       Id.
  34
       Id. ¶ 45 (citing Ex. 6).
  35
       Id.
  36
     Ex. 15, COVID-19 Event Risk Assessment Planning Tool, Georgia Institute of Technology,
  https://covid19risk.biosci.gatech.edu, (last visited: July 26, 2020).

                                                      7
Case 6:12-cv-00855-RWS Document 918 Filed 07/29/20 Page 12 of 21 PageID #: 60298



                    2.      Gathering in and traveling to Tyler for this trial increases the risks to
                            the health and safety of the trial participants.

             Proceeding with the August trial creates a high risk of COVID-19 spread and infection for

  all involved. This trial will gather together a large group of people in an enclosed space. The CDC

  warns that “[t]he more people an individual interacts with at a gathering and the longer that

  interaction lasts, the higher the potential risk of becoming infected with COVID-19 and COVID-

  19 spreading.” 37 And, in contrast with the criminal trial the Court held in Texarkana in June, the

  situation has materially worsened 38 and most of the client representatives, witnesses, staff, and

  attorneys in this trial will be traveling to Texas by air. That puts this trial in the CDC’s “highest

  risk” category, i.e., “[l]arge in-person gatherings where it is difficult for individuals to remain

  spaced at least 6 feet apart and attendees travel from outside the local area.” 39 Compounding the

  risk, Smith County, and Tyler in particular, have experienced significant spread of COVID-19.

  Supra Section II.A.1. A trial setting, like the one scheduled in this case, is precisely the kind of

  environment that officials warn should be avoided. 40

             Travel associated with trial will subject participants to a high risk of infection too. Apple’s

  client representatives, witnesses, and attorneys will travel from California, New York, New Jersey,

  Washington, D.C., and Florida to Dallas or Houston, all of which are among the busiest airports

  in the country. The CDC advises that “social distancing is difficult on crowded flights, and you




  37
    Ex. 16, Coronavirus Disease 2019 (COVID-19): Considerations for Events and Gatherings,
  Centers for Disease Control and Prevention, available at: https://www.cdc.gov/coronavirus/2019-
  ncov/community/large-events/considerations-for-events-gatherings.html (last visited: July 24,
  2020).
  38
       Troisi Decl. ¶¶ 39–41 (citing Exs. 3–5, 47–48).
  39
       Id. ¶ 51 (citing Ex. 16 at 1–2).
  40
       Id.


                                                       8
Case 6:12-cv-00855-RWS Document 918 Filed 07/29/20 Page 13 of 21 PageID #: 60299



  may have to sit near others (within 6 feet), sometimes for hours.” 41 Confirming that there is a real

  risk of contracting the virus while traveling through airports, over 1,000 TSA agents recently tested

  positive for the virus. 42 Traveling by air through these busy travel hubs—to and from Texas—

  increases the risk that one of the trial participants contracts COVID-19 on the way to Texas or

  back home, even though each will exercise caution while traveling. 43 Many of the trial participants

  live in states that mandate a 14-day quarantine upon their return from Texas and other participants

  returning to states without that mandate may quarantine out of concern for their families, meaning

  they will be away from their families for nearly a month in the midst of a pandemic.

            A trial will also increase the risk of infection by concentrating participants in the City of

  Tyler, which has a high concentration of cases relative to other parts of the region. 44 In fact, the

  zip code in which the Federal courthouse in Tyler is located, as well as three of the surrounding

  zip codes, are all reporting the highest concentration of cases relative to surrounding areas. 45 That

  means for potential jurors who will travel to Tyler from more rural surrounding communities, trial

  exposes them to an increased probability of a COVID-19 infection. 46 Potential jurors then risk

  spreading the virus to their home communities when they return. 47 Such an increase could further

  strain local hospitals, which are more vulnerable to hospital overloads, and stretch the resources



  41
       Id. ¶ 50 (citing Exs. 55–56).
  42
     Ex. 17, Ian Duncan, More than 1,000 TSA employees have tested positive for coronavirus,
  WASH.           POST.,          (July            9,          2020),   available        at:
  https://www.washingtonpost.com/transportation/2020/07/09/more-than-1000-tsa-employees-
  have-tested-positive-coronavirus (last visited: July 24, 2020).
  43
       Troisi Decl. ¶¶ 50, 53.
  44
       Id. ¶¶ 33–34, 52 (citing Exs. 45–46).
  45
       Id. ¶ 34 (citing Ex. 46).
  46
       Id. ¶¶ 33–34, 52 (citing Exs. 45–46).
  47
       Id. ¶ 53.


                                                     9
Case 6:12-cv-00855-RWS Document 918 Filed 07/29/20 Page 14 of 21 PageID #: 60300



  of East Texas to deal with a renewed surge. 48 Apple’s and VirnetX’s client representatives,

  witnesses, and attorneys likewise risk spreading the virus within their local communities when

  they return home. 49

            COVID-19 is a new disease and its long-term ramifications on human health are still

  largely unknown. 50




                                                      . 51



                       but “feel pressure to conceal … coronavirus-related concerns and come to Court

  when it would be best if they did not.” Sunoco Partners Mktg. & Terminals L.P. v. Powder Springs

  Logistics, LLC, No. 17-cv-1390, 2020 WL 3605623, at *2 (D. Del. July 2, 2020). Moreover, there

  is growing consensus, along with anecdotal evidence, that even those without underlying health

  conditions can suffer severe or even fatal outcomes from COVID-19. 52 The CDC recently


  48
     Ex. 18, Paul J. Weber, Texas Hits New Record for Virus Deaths as Hospitals Scramble,
  NBCDFW, (July 9, 2020), available at: https://www.nbcdfw.com/news/local/texas-news/texas-
  hits-new-record-for-virus-deaths-as-hospitals-scramble/2403956/ (last visited: July 25, 2020).;
  Ex. 19, Christopher Curley, Rural America Could Be the Region Hardest Hit by the COVID-19
  Outbreak, Healthline, (May 13, 2020), available at: https://www.healthline.com/health-
  newsss/rural-america-hardest-hit-by-covid-19-outbreak (last visited: July 25, 2020).
  49
       Troisi Decl. ¶ 53.
  50
   Id. ¶¶ 17–21 (citing Exs. 31–36); Ex. 20, What are the potential long-term effects of having
  COVID-19?, THE ASSOCIATED PRESS, (June 16, 2020).
  51
                            ; Troisi Decl. ¶¶ 19–21 (citing Ex. 34).
  52
    Troisi Decl. ¶ 21; Ex. 21, Katherine J. Wu, In Nick Cordero’s Death, a Reminder of Covid-19’s
  Unknowns, N.Y. TIMES, (July 6, 2020); Ex. 21, Woman In 20s, Man In 40s With No Underlying
  Health Conditions Among 16 New Coronavirus Deaths In Dallas County, CBSDFW (July 8,
  2020), available at: https://dfw.cbslocal.com/2020/07/08/woman-20s-man-40s-no-underlying-
  health-conditions-new-coronavirus-deaths-dallas-county/.


                                                       10
Case 6:12-cv-00855-RWS Document 918 Filed 07/29/20 Page 15 of 21 PageID #: 60301



  published a study finding that about 33% of symptomatic adults had not returned to their usual

  state of health 2–3 weeks after testing positive for COVID-19, which is in contrast with “over 90%

  of outpatients with influenza [who] recover within approximately 2 weeks of having a positive test

  result.” 53 “Even among young adults aged 18–34 years with no chronic medical conditions, nearly

  one in five reported that they had not returned to their usual state of health 14–21 days after

  testing.” 54 Simply put, trial participants’ hope that they will be among the asymptomatic or mild

  cases should they contract COVID-19 is nothing more than that—hope.

                    3.      Delaying the trial by three months will provide information on
                            whether the Optis trial procedures sufficiently protected the
                            participants.

             Apple understands that the Court in Optis Wireless Tech., LLC v. Apple Inc., No. 2:19-cv-

  00066-JRG, Dkt. No. 387 (E.D. Tex. July 14, 2020), set forth several procedures for conducting

  an in-person jury trial in which counsel will be traveling from outside the state. Those procedures

  include temperature and symptom screenings, face shields instead of masks, frequent disinfecting,

  and limiting the numbers of persons in the courtroom. Id. at *4–*5. Unfortunately, diligent

  screening to detect infected individuals, wearing a face shield, regularly disinfecting, and social

  distancing may not be sufficient to defend against infection at a trial. 55 Temperature and symptom

  screenings, for example, would not identify most infected individuals because it is estimated that

  close to half of all COVID-19 infections are asymptomatic. 56 Although the CDC recommends


  53
       Troisi Decl. ¶ 18 (citing Ex. 32).
  54
       Id.
  55
     Troisi Decl. ¶¶ 55–63. It was recently reported that 85 people were infected despite taking
  precautionary measures. Ex. 23, Mitchell Willetts, 85 kids, counselors infected with coronavirus
  in YMCA camp outbreak, GA officials say, THE TELEGRAPH, (July 10, 2020),
  https://www.macon.com/news/coronavirus/article244158667.html.
  56
    Troisi Decl. ¶¶ 22, 59; Ex. 24, Daniel P. Oran and Eric J. Topol, Prevalence of Asymptomatic
  SARS-CoV-2       Infection,    Annals     of    Internal    Medicine,     (June    3,   2020),

                                                    11
Case 6:12-cv-00855-RWS Document 918 Filed 07/29/20 Page 16 of 21 PageID #: 60302



  disinfecting surfaces, surfaces can be recontaminated immediately after disinfection. 57 Regular

  disinfecting, moreover, does little to protect infection from respiratory droplets caused by

  coughing, sneezing, or—critically for a trial—talking, or by droplets that become fine particles

  suspended in the air, called aerosolized droplets. 58 Having participants wear face shields is not a

  safe solution either; the CDC reports that “[i]t is not known if face shields provide any benefit as

  source control to protect others from the spray of respiratory particles.” 59 While limiting the

  number of individuals in the courtroom would help with social distancing, it is not clear whether

  that alone will suffice to protect the participants without additional protections, like face masks. 60

  Notwithstanding the best intentioned social distancing protocols, direct contact transmission

  would still be an issue during a trial, as are accidental or innocent noncompliance. 61 Finally,

  having multiple people in an enclosed area for an extended period of time is commonly associated

  with events where multiple individuals become infected. 62




  https://www.acpjournals.org/doi/10.7326/M20-3012; Ex. 57, ‘Silent transmission’: COVID-19
  largely spread by asymptomatic, presymptomatic carriers, study says, Fox Television, (July 11,
  2020),         https://fox6now.com/2020/07/11/silent-transmission-covid-19-largely-spread-by-
  asymptomatic-presymptomatic-carriers-study-says/.
  57
       Troisi Decl. ¶¶ 23, 61.
  58
       Id.
  59
     Id. ¶ 62; Ex. 25, Coronavirus Disease 2019 (COVID-19): Considerations for Wearing Cloth
  Face Coverings, The Centers for Disease Control and Prevention, available at:
  https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover-
  guidance.html (last visited: July 23, 2020).
  60
       Id. ¶¶ 51, 60.
  61
       Id.
  62
     Id. ¶¶ 23, 51; Ex. 26, Hundreds of Kids Exposed to COVID-19 at Dallas-Fort Worth Church
  Camp, FORT WORTH STAR-TELEGRAM (July 23, 2020), available at: https://www.star-
  telegram.com/news/coronavirus/article244427927.html; Ex. 27, Kelly Taylor Hayes, COVID-19
  ‘superspreaders’: Experts say 1 person can transmit virus at gatherings, with tragic consequences,
  (July     9,    2020)     Fox    29    Philadelphia     (July    9,    2020),      available   at:,

                                                    12
Case 6:12-cv-00855-RWS Document 918 Filed 07/29/20 Page 17 of 21 PageID #: 60303



            Because the precautionary measures in the Optis case are an issue of first impression with

  regard to public health, Apple proposes that this trial be continued so the Court and the parties can

  objectively assess whether the measures sufficiently protected the health and safety of trial

  participants. Demonstrating the efficacy of these measures is particularly important for this trial

  because the incidence of COVID-19 in the Tyler Division is currently higher than it was in the

  Marshall Division when the Optis opinion issued, meaning a trial in Tyler is riskier. 63

            B.      A Continuance Is Necessary to Ensure This Trial Is Conducted Fairly

            Proceeding with the trial in August will undermine Apple’s due process rights and deny it

  a fair trial. Due process safeguards a defendant’s “right to a full and fair opportunity to litigate an

  issue,” Hardy v. Johns-Manville Sales Corp., 681 F.2d 334, 338 (5th Cir. 1982), and “to present

  evidence and argument on the contested facts and legal issues framed by the answer to the

  complaint.” Thompson v. Madison Cty. Bd. of Educ., 476 F.2d 676, 678 (5th Cir. 1973). Absent

  the pandemic, Apple would call four live witnesses at trial. Dkt. No. 882, Ex. B. But if trial goes

  forward in August, Apple will likely have only




  https://www.fox29.com/news/covid-19-superspreaders-experts-say-1-person-can-transmit-virus-
  at-gatherings-with-tragic-consequences.
  63
       Troisi Decl. ¶ 43.
  64
                        Troisi Decl. ¶¶ 18–20 (citing Ex. 34).
                                            , others may be uncomfortable sharing related issues
  and concerns. Sunoco, 2020 WL 3605623, at *2.
  65
     Ex. 28, Which states are on the travel advisory list? Are there travel restrictions to or from New
  Jersey?, New Jersey COVID-19 Information Hub, (Jul, 22, 2020), available at:
  https://covid19.nj.gov/faqs/nj-information/travel-information/which-states-are-on-the-travel-
  advisory-list-are-there-travel-restrictions-to-or-from-new-jersey (last visited: July 25, 2020).


                                                    13
Case 6:12-cv-00855-RWS Document 918 Filed 07/29/20 Page 18 of 21 PageID #: 60304



                                                                                                Thus, if

  trial proceeds, Apple will likely be without live testimony from                            . 66

         Presenting testimony from                               live video does not resolve this issue;

  it makes the prejudice to Apple worse. Even VirnetX has already complained that “complex

  presentations from both sides cannot be effectively made over videoconference.” Dkt. No. 901 at

  4. And, unlike in Optis where there were foreign witnesses who could not travel to Texas due to

  their government’s restrictions on travel to the U.S.,




                                                                                    . Accordingly, a

  continuance is necessary to safeguard Apple’s right to a fair trial.

         C.      A Continuance Will Not Prejudice VirnetX

         VirnetX would not suffer prejudice from a continuance. An award of monetary damages,

  along with prejudgment interest, would be adequate to compensate VirnetX for any delay. Indeed,

  that is the very purpose of prejudgment interest. Spa Syspatronic, AG v. Verifone, Inc., No. 2:07-



  66
    This is in contrast with Image Processing, where, despite the defendant taking no position on
  the continuance, its witnesses would have been prejudiced by not continuing the trial. Image
  Processing Technologies, LLC v. Samsung Electronics Co., Ltd. and Samsung Electronics
  America, Inc., No. 2:20-cv-00050-JRG, Dkt. No. 200 at *2 (E.D. Tex. June 29, 2020).


                                                   14
Case 6:12-cv-00855-RWS Document 918 Filed 07/29/20 Page 19 of 21 PageID #: 60305



  cv-416, 2008 WL 1886020, at *2 (E.D. Tex. Apr. 25, 2008) (granting stay because “damages and

  pre-judgment interest provide an adequate measure of relief to [plaintiff] for any infringement

  finding.”). Mere delay in litigating patent rights or collecting damages does not constitute undue

  prejudice either. See Parallel Networks Licensing, LLC v. Ramquest Software, Inc., No. 4:19-cv-

  487, 2020 WL 1236266, at *2–3 (E.D. Tex. Mar. 13, 2020) (collecting cases). Although VirnetX

  indicated that it intends, yet again, to seek an injunction (Dkt. No. 882 at 5, 10, 17–18), VirnetX

  has never obtained an injunction in this case. VirnetX Inc. v. Apple Inc., No. 6:12-cv-00855, 2018

  WL 10048706, at *24 (E.D. Tex. Aug. 30, 2018); VirnetX Inc. v. Apple Inc., 925 F. Supp. 2d 816,

  847 (E.D. Tex. 2013). VirnetX still lacks any evidence that the “extraordinary remedy” of an

  injunction is appropriate. To the contrary, VirnetX’s continued desire to license 67 “indicates that

  the harm for any infringement of the patents-in-suit is not irreparable, but rather can be addressed

  through other compensatory means.” Nichia Corp. v. Everlight Elecs. Co., No. 2:13-cv-702, 2016

  WL 310142, at *66 (E.D. Tex. Jan. 25, 2016). 68

         A three-month delay is reasonable in view of the long history of this case and the

  extraordinary nature of the pandemic.

  III.   CONCLUSION

         For the foregoing reasons, Apple respectfully requests a continuance of the August 17 trial

  until November 2020.




  67
    Ex. 29, VirnetX 10-Q (May 11, 2020) at 1 and 21 (“We seek to license our technology.…” and
  “[w]e intend to continue to license our patent portfolio.…”).
  68
    VirnetX may claim that the PTAB’s recent decisions holding each asserted claim unpatentable
  means that it will be prejudiced by a delay. But VirnetX’s desire to collect on a verdict premised
  on invalid patents is not the type of prejudice that outweighs the health and safety of the
  participants in this trial, particularly when Apple has already paid VirnetX nearly half-a-billion
  dollars on these same patents.


                                                  15
Case 6:12-cv-00855-RWS Document 918 Filed 07/29/20 Page 20 of 21 PageID #: 60306



  Dated: July 27, 2020                      Respectfully submitted,

                                             /s/ Leslie Schmidt
                                            Gregory S. Arovas
                                            greg.arovas@kirkland.com
                                            Robert A. Appleby
                                            robert.appleby@kirkland.com
                                            Jeanne M. Heffernan
                                            jeanne.heffernan@kirkland.com
                                            Joseph A. Loy
                                            joseph.loy@kirkland.com
                                            Leslie Schmidt
                                            leslie.schmidt@kirkland.com
                                            Aaron Resetarits
                                            aaron.resetarits@kirkland.com
                                            Nathaniel L. DeLucia
                                            nathaniel.delucia@kirkland.com
                                            Ryan Jin
                                            ryan.jin@kirkland.com
                                            KIRKLAND & ELLIS LLP
                                            601 Lexington Avenue
                                            New York, New York 10022
                                            Telephone: (212) 446-4800
                                            Facsimile: (212) 446-4900

                                            Akshay S. Deoras
                                            akshay.deoras@kirkland.com
                                            KIRKLAND & ELLIS LLP
                                            555 California Street
                                            San Francisco, California 94104
                                            Telephone: (415) 439-1400
                                            Facsimile: (415) 439-1500

                                            Michael E. Jones, Lead Attorney
                                            Texas Bar No. 10969400
                                            mikejones@potterminton.com
                                            POTTER MINTON
                                            A Professional Corporation
                                            110 N. College Avenue, Suite 500
                                            Tyler, Texas 75702
                                            Telephone: (903) 597-8311
                                            Facsimile: (903) 593-0846

                                            ATTORNEYS FOR APPLE INC.




                                       16
Case 6:12-cv-00855-RWS Document 918 Filed 07/29/20 Page 21 of 21 PageID #: 60307




                                   CERTIFICATE OF SERVICE

         I hereby certify that all counsel of record who have consented to electronic service are

  being served with a copy of this document via electronic mail on July 27, 2020. I also hereby to

  certify that all counsel of record who have consented to electronic service are being served with a

  notice of filing of this document, under seal, pursuant to L.R. CV-5(a)(7) on July 27, 2020.

                                                        /s/ Leslie Schmidt
                                                        Leslie Schmidt


                               CERTIFICATE OF CONFERENCE

         The undersigned certifies that the parties have complied with Local Rule CV-7(h)’s meet

  and confer requirement. Counsel for VirnetX and Apple have conferred via email and also via

  telephone conference on July 27, 2020 with the following participants: Aaron Resetarits, Nathaniel

  DeLucia and Glenn Thames on behalf of Apple; Jason Cassady, Daniel Pearson, Robert

  Christopher Bunt on behalf of Plaintiffs. The parties met and conferred, in good faith, and

  concluded, in good faith, that the discussions have conclusively ended in an impasse, leaving an

  open issue for the Court to resolve. Plaintiffs oppose the relief sought in this motion.

                                                        /s/ Leslie Schmidt
                                                        Leslie Schmidt


               CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

         This is to certify that this court document should be filed under seal because it contains

  material designated under the Protective Order approved and entered in this case.

                                                        /s/ Leslie Schmidt
                                                        Leslie Schmidt




                                                   17
